Citation Nr: 0122311	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  95-40 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to an effective date earlier than March 26, 
1998, for the assignment of a compensable rating for a 
deviated nasal septum with allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1988 to April 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February 1995 and later 
by the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO).  In September 1997, the Board 
issued a decision on one claim on appeal and remanded the 
case to develop additional evidence regarding several other 
issues on appeal.  Subsequently, in August 1999, the Board 
granted service connection claims involving the cervical and 
lumbar spines, and remanded several other issues, including 
claims for service connection for bilateral knee disorders 
and chronic sinusitis, and claims for an increased rating and 
restoration of a previous rating for a back disability 
described as spinal fibromyositis with limitation of motion.  

The requested development has since been completed, and the 
only issues currently on appeal are the two set forth on the 
cover page of this decision.  During the remand the RO 
granted service connection for bilateral knee disorders, and 
the veteran has not filed a notice of disagreement with the 
ratings assigned to those disorders.  The Board also notes 
that the RO assigned two separate 40 percent ratings for 
service-connected disorders of the cervical and lumbar spines 
with degenerative joint disease, degenerative disc disease 
and fibromyositis, and the veteran indicated in February 2000 
that he is satisfied with the current evaluations and does 
not wish further review.  Accordingly, such issues are no 
longer on appeal.  The Board also notes that during the 
course of the remand the issue of entitlement to an earlier 
effective date for a compensable rating for a deviated septum 
was added to the appeal.

FINDINGS OF FACT

1.  The veteran does not have chronic sinusitis.

2.  The deviated nasal septum with allergic rhinitis did not 
result in marked interference with breathing space in the 
nose, in a 50 percent obstruction of the nasal passages on 
both sides, or complete obstruction on one side earlier than 
March 26, 1998.


CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).

2.  The criteria for entitlement to an effective date earlier 
than March 26, 1998, for the assignment of a compensable 
rating for a deviated nasal septum with allergic rhinitis are 
not met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§§ 3.400, 4.96, Diagnostic Code 6502 (1996 & 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001). 

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided adequate notice as to the evidence 
needed to substantiate his claims.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for determining 
entitlement to service connection and for rating the service-
connected disorder have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had a hearing.  The claims file 
contains the veteran's service medical records and his post-
service treatment records.  All relevant evidence identified 
by the veteran was obtained and considered.  The veteran has 
been afforded disability evaluation examinations by the VA to 
assess the disorders.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Chronic Sinusitis.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  Service connection 
may also be granted for disability shown to be proximately 
due to or the result of a service-connected disorder.  See 
38 C.F.R. § 3.310(a) (2000).  This regulation has been 
interpreted by the United States Court of Veterans Appeals 
(Court) to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that the veteran has already established service 
connection for a deviated nasal septum with allergic 
rhinitis, currently rated as 10 percent disabling.  

During a hearing held in November 1998, the veteran testified 
that he broke his nose during service and, as a result, now 
had problems such as difficulty breathing.  He said that his 
nose was blocked 90 percent on both sides.  He also said that 
he had drainage which ran out of his nose and down his 
throat.  He stated that he did not know if he had ever been 
told in service that he had sinusitis.  

To the extent that the veteran's testimony may be interpreted 
as an assertion that he currently has sinusitis, the Board 
notes that the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, the veteran's testimony, 
standing alone, is insufficient to support his claim for 
service connection for sinusitis.  

The medical evidence which is of record does not contain any 
medical opinion showing that the veteran has sinusitis.  The 
veteran's service medical records do not contain a diagnosis 
of sinusitis.  A treatment record dated in July 1989 shows 
that the veteran was treated for a nasal fracture and 
possible deviated septum, but sinusitis was not mentioned.  
Other service medical records from that same time period 
contain essentially the same information.

Although a questionnaire answered by the veteran in October 
1990 in connection with an optometric examination in service 
shows that he reported having hay fever and sinus problems, 
no additional information was given and the record does not 
include any comment or diagnosis by a medical professional.  
A health questionnaire for dental treatment dated in August 
1991 shows that when requested to check any conditions which 
applied to him, the veteran did not check a box pertaining to 
sinus disease.  The report of a medical history given by the 
veteran in September 1991 in connection with his separation 
from service shows that he reported a history of hay fever 
and surgery for a deviated septum, but denied having a 
history of sinusitis.  The report of a medical examination 
conducted at that time is negative for any mention of 
sinusitis.  Similarly, the report of a service medical board 
dated in December 1991 does not contain any mention of 
sinusitis.  Finally, a service medical record dated in 
January 1992 shows that while being treated for an earache it 
was noted that the veteran had no history of sinus problems.  

The veteran's post service VA and private medical treatment 
records have been obtained, but do not contain any references 
to sinusitis.  A record obtained from Dr. Roland E. Murphee 
dated in September 1993 shows that the veteran was treated 
for a cough, sore throat nasal congestion and feeling tired, 
but the only diagnosis was pharyngitis.  

The report of a nose and sinus examination conducted by the 
VA in March 1998 shows that following examination the only 
diagnosis was severe left nasal septal deviation with nasal 
obstruction status post surgery.  Sinusitis was not 
diagnosed.  

The report of a nose and sinus examination conducted by the 
VA in February 2000 shows that following examination the 
examiner stated that the veteran had significant nasal 
obstruction which may be secondary to allergic type rhinitis.  
He further stated that it was unclear whether or not the 
veteran had chronic sinusitis.  In order to further delineate 
the source of the problem, the examiner ordered a computed 
tomography scar of the sinuses.  Significantly, the CT scan 
revealed no evidence of sinusitis.  

Based on the foregoing evidence, the Board finds that the 
veteran does not have chronic sinusitis.  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, the Board concludes that chronic sinusitis was 
not incurred in or aggravated by service.

II.  Entitlement To An Effective Date Earlier Than March 26, 
1998, For The Assignment Of A Compensable Rating For A 
Deviated Nasal
 Septum With Allergic Rhinitis.

In evaluating the veteran's claim for an earlier effective 
date for increased compensation, the Board notes that the law 
and regulations provide that the effective date of an 
increased rating shall be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(o) (2000).  

The veteran filed his claim for service connection for a 
nasal fracture in January 1994.  This claim ultimately led to 
the allowance of service connection for a deviated septum 
with allergic rhinitis.  The RO has rated the disorder as 
noncompensably disabling effective from January 3, 1994, and 
as 10 percent disabling effective from March 26, 1998.  The 
Board notes that such a staged rating is permitted pursuant 
to Fenderson v. West, 12 Vet. App. 119 (1999) which held that 
when the initial disability evaluation is assigned for a 
disability, the entire rating period is to be considered 
including the possibility of staged ratings; that is, 
separate ratings for separate periods of time based on the 
facts found.

The veteran contends that he should be granted a 10 percent 
rating effective from the date of his claim in January 1994.  
In order to determine whether such an earlier effective date 
is warranted, the Board must consider whether the criteria 
for a compensable rating were met prior to March 26, 1998.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. A deviated septum is rated under Diagnostic 
Code 6502.  

The Board notes that, during the pendency of this appeal, the 
regulations containing the rating criteria for respiratory 
disorders were revised, effective October 7, 1996.  See 61 
Fed. Reg. 46720-46731 (September 5, 1996).  Where the law and 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
authority to the contrary.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Accordingly, the Board will 
consider the veteran's claim for a earlier effective date for 
a compensable rating under both the old and the new rating 
criteria.  

Under the previous version of Diagnostic Code 6502, a 
noncompensable rating is warranted if there are only slight 
symptoms due to a deflection of the nasal septum.  A 10 
percent rating is warranted if there is marked interference 
with breathing space.  

Under the revised version of Diagnostic Code 6502, a 10 
percent rating is warranted if there is a 50 percent 
obstruction of the nasal passages on both sides, or where 
there is complete obstruction on one side.  The Board finds, 
however, that the evidence demonstrates that the veteran's 
nasal disorder did not result in obstruction to the degree 
contemplated for a compensable rating prior to March 26, 
1998.  The veteran's VA medical treatment records do not 
contain references to problems with his nose.  

On his claim form of January 1994, the only post service 
treatment which the veteran reported was by Dr. Murphree.  As 
noted above, a record obtained from Dr. Roland E. Murphree 
dated in September 1993 shows that the veteran was treated 
for a cough, sore throat, nasal congestion and feeling tired, 
but the only diagnosis was pharyngitis.  There is no 
indication that the congestion noted at that time was due to 
the deviated septum.  

For the foregoing reasons, the Board finds that the deviated 
nasal septum with allergic rhinitis did not result in marked 
interference with breathing space, a 50 percent obstruction 
of the nasal passages on both sides, or complete obstruction 
on one side earlier than March 26, 1998.  The earliest 
evidence demonstrating the presence of such manifestations is 
the report of a VA nose and sinuses examination conducted on 
March 26, 1998.  Accordingly, the Board concludes that the 
criteria for entitlement to an effective date earlier than 
March 26, 1998, for the assignment of a compensable rating 
for deviated nasal septum with allergic rhinitis are not met.



ORDER

1.  Entitlement to service connection for chronic sinusitis 
is denied.

2.  Entitlement to an effective date earlier than March 26, 
1998, for the assignment of a compensable rating for a 
deviated nasal septum with allergic rhinitis is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

